Exhibit 10.70
SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED
REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT
THIS SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN
AND SECURITY AGREEMENT (this “Amendment”) is made and entered into as of May 14,
2008, by and among each of UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a
NATIONSHEALTH, a Delaware limited liability company (“USPG”), NATIONSHEALTH
HOLDINGS, L.L.C., a Florida limited liability company (“NHH”), NATIONSHEALTH,
INC., a Delaware corporation (“NationsHealth”), and DIABETES CARE AND EDUCATION,
INC., a South Carolina corporation (“Diabetes Care” and together with USPG, NHH
and NationsHealth, each individually a “Borrower”, and collectively
“Borrowers”), and CAPITALSOURCE FINANCE LLC, a Delaware limited liability
company (the “Lender”).
RECITALS
WHEREAS, Lender and Borrower entered into that certain Third Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated as of
April 11, 2007, as amended by that certain First Amendment to Third Amended and
Restated Revolving Credit, Term Loan and Security Agreement dated as of
August 29, 2007, as further amended by that certain Joinder Agreement and Second
Amendment to Third Amended and Restated Revolving Credit, Term Loan and Security
Agreement dated as of September 4, 2007, as further amended by that certain
Waiver and Third Amendment to Third Amended and Restated Revolving Credit, Term
Loan and Security Agreement dated November 13, 2007, as further amended by that
certain Fourth Amendment to Third Amended and Restated Revolving Credit, Term
Loan and Security Agreement dated February 1, 2008, as further amended by that
certain Fifth Amendment to Third Amended and Restated Revolving Credit, Term
Loan and Security Agreement dated March 27, 2008 (as it may be further amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”) whereby Lender agreed to make loans, advances and other
extensions of credit to Borrower thereunder; and
WHEREAS, Borrower requested and Lender has agreed to amend certain provisions of
the Loan Agreement upon the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions,
premises and other mutual covenants set forth in this Amendment, and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:
Section 1. Definitions. Unless otherwise defined herein, all capitalized terms
used and not defined herein shall have the meanings assigned to such terms in
the Loan Agreement.
Section 2. Amendments to Loan Agreement. The sections, definitions, schedules,
annexes and exhibits of and to the Loan Agreement referenced and set forth on
Annex A to this Amendment hereby are amended and restated to read as set forth
on such Annex A, which annex is incorporated herein and made a part hereof and
of the Loan Agreement.

 

 



--------------------------------------------------------------------------------



 



Section 3. Representations and Warranties.
(a) Notwithstanding any other provision of this Amendment, each Borrower
individually hereby (i) confirms and makes all of the representations and
warranties set forth in the Loan Agreement and other Loan Documents with respect
to such Borrower and this Amendment as of the date hereof and confirms that they
are true and correct, (ii) represents and warrants that they are Affiliates of
each other, and (iii) specifically represents and warrants to Lender that it has
good and marketable title to all of its respective Collateral, free and clear of
any Lien or security interest in favor of any other Person (other than Permitted
Liens).
(b) Each Borrower individually hereby represents and warrants as of the date of
this Amendment as follows: (i) it is duly incorporated or organized, validly
existing and in good standing under the laws of its jurisdiction of
organization; (ii) the execution, delivery and performance by it of this
Amendment are within its powers, have been duly authorized, and do not
contravene (A) its articles of organization, operating agreement, or other
organizational documents, or (B) any applicable law; (iii) no consent, license,
permit, approval or authorization of, or registration, filing or declaration
with any Governmental Authority or other Person, is required in connection with
the execution, delivery, performance, validity or enforceability of this
Amendment by or against it; (iv) this Amendment has been duly executed and
delivered by it; (v) this Amendment constitutes its legal, valid and binding
obligations enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; and (vi) it is
not in default under the Loan Agreement and no Default or Event of Default
exists, has occurred or is continuing.
Section 4. Expenses. Borrower shall pay all costs and expenses incurred by
Lender or any of its Affiliates, including, without limitation, documentation
and diligence fees and expenses, all search, audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses (including, without limitation, UCC and judgment and tax lien
searches and UCC filings and fees for post-Closing UCC and judgment and tax lien
searches) and reasonable attorneys’ fees and expenses, in connection with
entering into, negotiating, preparing, reviewing and executing this Amendment
contemplated hereby and all related agreements, documents and instruments
required hereunder and under the Loan Agreement, and all of the same may be
charged to any Borrower’s account and shall be part of the Obligations. If
Lender or any of its Affiliates uses in-house counsel for any of the purposes
set forth above Borrowers expressly agree that its Obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by Lender or such Affiliate in its
sole discretion for the work performed.
Section 5. Reference to the Effect on the Loan Agreement. Upon the effectiveness
of this Amendment, (i) each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended by this Amendment, and (ii) each
reference in any other Loan Document to the “Loan Agreement” shall mean and be a
reference to the Loan Agreement as amended by this Amendment. Each reference
herein to the Loan Agreement shall be deemed to mean the Loan Agreement as
amended by this Amendment. Except as specifically amended hereby, the Loan
Agreement and all other Loan Documents shall remain in full force and effect and
the terms thereof are expressly incorporated herein and are ratified and
confirmed in all respects, and the grant of Liens thereunder, and their
agreements, covenants, obligations, representations and warranties thereunder
and therein, are expressly ratified and confirmed in all respects. This
Amendment is not intended to be or to create, nor shall it be construed as or
constitute, a novation or an accord and satisfaction but shall constitute an
amendment of the Loan Agreement. The parties hereto agree to be bound by the
terms and conditions of the Loan Agreement as amended by this Amendment as
though such terms and conditions were set forth herein in full. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided in this Amendment, operate as a waiver of any right, power or remedy of
Lender, nor constitute a waiver of any provision of the Loan Agreement or any
other Loan Document or any other documents, instruments and agreements executed
or delivered in connection therewith or of any Default or Event of Default under
any of the foregoing whether arising before or after the date hereof or as a
result of performance hereunder.

 

2



--------------------------------------------------------------------------------



 



Section 6. Governing Law and Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE LOAN AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND
NOTICE PROVISIONS OF THE LOAN AGREEMENT.
Section 7. Headings and Counterparts. The captions in this Amendment are
intended for convenience and reference only and do not constitute and shall not
be interpreted as part of this Amendment and shall not affect the meaning or
interpretation of this Amendment. This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute but one and the same
instrument. This Amendment may be executed by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts for all
purposes, and each party to this Amendment agrees that it will be bound by its
own facsimile signature and that it accepts the facsimile signature of each
other party to this Amendment.
Section 8. Amendments. This Amendment may not be changed, modified, amended,
restated, waived, supplemented, discharged, canceled or terminated orally or by
any course of dealing or in any other manner other than by the written agreement
of Lender and Borrowers. This Amendment shall be considered part of the Loan
Agreement for all purposes under the Loan Agreement.
Section 9. Entire Agreement. This Amendment, the Loan Agreement and the other
Loan Documents constitute the entire agreement between the parties with respect
to the subject matter hereof and thereof and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof and thereof and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.
Section 10. Miscellaneous. Whenever the context and construction so require, all
words used in the singular number herein shall be deemed to have been used in
the plural, and vice versa, and the masculine gender shall include the feminine
and neuter and the neuter shall include the masculine and feminine. This
Amendment shall inure to the benefit of Lender, all future holders of any note,
any of the Obligations or any of the Collateral and all Transferees, and each of
their respective successors and permitted assigns. No Borrower may assign,
delegate or transfer this Amendment or any of its rights or obligations under
this Amendment without the prior written consent of Lender. No rights are
intended to be created under this Amendment for the benefit of any third party
donee, creditor or incidental beneficiary of any Borrower or any Guarantor.
Nothing contained in this Amendment shall be construed as a delegation to Lender
of any Borrower’s or any Guarantor’s duty of performance, including, without
limitation, any duties under any account or contract in which Lender has a
security interest or Lien. This Amendment shall be binding upon Borrowers and
their respective successors and assigns.
Section 11. Conditions to Effectiveness. Notwithstanding the date of execution
or delivery of this Amendment or any other date set forth herein, this Amendment
shall be effective only upon the satisfaction of the following conditions
precedent as determined by Lender in Lender’s sole discretion (the “Sixth
Amendment Effective Date”):
(a) Borrowers shall have delivered to Lender the duly executed counterparts of
this Amendment;
(b) each Borrower shall have paid Lender all fees, costs and expenses incurred
by Lender in preparation and execution of this Amendment;
(c) each Borrower shall have delivered to Lender all other documents Lender may
request with respect to any matter relevant to this Amendment or the
transactions contemplated hereby;

 

3



--------------------------------------------------------------------------------



 



(d) no Default or Event of Default shall have occurred and be continuing, unless
such Default or Event of Default has been otherwise specifically waived in
writing by Lender; and
(e) The representations and warranties contained herein and in the Loan
Agreement and the Loan Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof, except for such
representations and warranties as are by their express terms limited to a
specific date.
Section 12. RELEASE BY BORROWER. By execution of this Amendment, each Borrower
acknowledges and confirms that such Borrower does not have any offsets, defenses
or claims against Lender, or any of its present or former subsidiaries,
affiliates, officers, directors, shareholders, employees, agents,
representatives, attorneys, predecessors, successors or assigns whether asserted
or unasserted. To the extent that such Borrower may have such offsets, defenses
or claims, such Borrower and each of its successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees, agents, heirs, executors, as
applicable, jointly and severally, knowingly, voluntarily and intentionally
waive, release and forever discharge Lender, its subsidiaries, affiliates,
officers, directors, shareholders, employees, agents, attorneys, predecessors,
successors and assigns, both present and former (collectively the “Lender
Affiliates”) of and from any and all actual or potential claims, demands,
damages, actions, requests for sanctions and causes of action, torts,
obligations, suits, debts, controversies, damages, judgments, executions, claims
and demands whatsoever, all other liabilities whether known or unknown, matured
or unmatured, contingent or absolute, of any kind or description whatsoever,
either in law or in equity, asserted or unasserted which against Lender and/or
Lender Affiliates they ever had, now have, claim to have or may later have or
which any of any of such Borrower’s successors, assigns, parents, subsidiaries,
affiliates, predecessors, employees, agents, heirs, executors, as applicable,
both present and former ever had, now has, claim to have or may later have, upon
or by reason of any manner, cause, causes or thing whatsoever, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated, and each Borrower hereby
agrees that such Borrower is collaterally estopped from asserting any claims
against Lender or any of the Lender Affiliates relating to the foregoing.
[SIGNATURES APPEAR ON NEXT PAGE]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to Third
Amended and Restated Revolving Credit, Term Loan and Security Agreement to be
executed by their respective officers thereunto duly authorized as of the date
first written above.

                  LENDER:   CAPITALSOURCE FINANCE LLC,     a Delaware limited
liability company
 
                    By:   /s/ Patrick L. Coffey                  
 
      Name:   Patrick L. Coffey    
 
      Title:   Director — Healthcare & Specialty Finance    
 
                BORROWER:   UNITED STATES PHARMACEUTICAL     GROUP, L.L.C. d/b/a
NATIONSHEALTH
 
                    By:   /s/ Timothy Fairbanks                  
 
      Name:   Timothy Fairbanks    
 
      Title:   Chief Financial Officer    
 
                    NATIONSHEALTH HOLDINGS, L.L.C.
 
                    By:   /s/ Timothy Fairbanks                  
 
      Name:   Timothy Fairbanks    
 
      Title:   Chief Financial Officer    
 
                    NATIONSHEALTH, INC.
 
                    By:   /s/ Timothy Fairbanks                  
 
      Name:   Timothy Fairbanks    
 
      Title:   Chief Financial Officer    
 
                    DIABETES CARE AND EDUCATION, INC.
 
                    By:   /s/ Timothy Fairbanks                  
 
      Name:   Timothy Fairbanks    
 
      Title:   Chief Financial Officer    

 

5